 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6
      RED LION HOTELS
 7
      FRANCHISING, INC.,                            NO: 2:19-CV-0062-TOR
 8
                                 Plaintiff,         ORDER RE: NOTICE OF
                                                    VOLUNTARY DISMISSAL OF
 9
             v.                                     DEFENDANT SAM PARABIA
10
      SAM PARABIA,
      RATANSHA PARABIA, and
11
      ROSHNI PARABIA,
12
                                 Defendants.
13

14

15         BEFORE THE CO URT is Plaintiff Red Lion Hotels Franchising, Inc.’s

16   Notice of Voluntary Dismissal of Defendant Sam Parabia (ECF No. 9). The notice

17   was submitted without a request for oral argument. The Court has reviewed the

18   motion and the file herein, and is fully informed.

19         Plaintiff is providing notice that, pursuant to Federal Rules of Civil

20   Procedure 41(a)(1)(A), Plaintiff is voluntarily dismissing Defendant Sam Parabia


        ORDER RE: NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
        SAM PARABIA ~ 1
 1   without prejudice. Rule 41(a)(1)(A) provides that a plaintiff may dismiss an action

 2   without court order by filing a notice of dismissal before the opposing party serves

 3   either an answer or a motion for summary judgment. Plaintiff has complied with

 4   Rule 41 and the claim against Sam Parabia is hereby dismissed without prejudice.

 5   ACCORDINGLY, IT IS HEREBY ORDERED:

 6         Pursuant to Fed. R. Civ. P. 41(a)(1)(A), any and all claims against the

 7   Defendant Sam Parabia are hereby DISMISSED without prejudice and without an

 8   award of costs or attorney’s fees to either party.

 9         The District Court Executive is hereby directed to enter this Order, terminate

10   Defendant Sam Parabia from the case, and furnish copies to counsel.

11         DATED August 7, 2019.

12

13
                                     THOMAS O. RICE
14                            Chief United States District Judge

15

16

17

18

19

20


        ORDER RE: NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
        SAM PARABIA ~ 2
